Biddle, J.
This case was tried at a special term of the superior court, and appealed to the general term. No errors were assigned in the general term; there is, therefore, no question presented to this court. This practice is well settled Wesley v. Milford, 41 Ind. 413; Farman v. Ratcliff, 42 Ind. 537; Van Dusen v. Kindleburger, 44 Ind. 282; Wilson v. Harrison, 44 Ind. 468; Linsman v. Huggins, 44 Ind. 474; The Indianapolis, etc., Union v. The Cleveland, etc., R. W. Co., 45 Ind. 281; Carpenter v. Sigler, 47 Ind. 202; Buser v. Blair, 47 Ind. 519; Bush v. The Grover and Baker, etc., Co., 48 Ind. 258; Thurston v. Boardman, 48 *455Ind. 426; Russell v. Harrison, 49 Ind. 97; Huffman v. The Indiana National Bank of Indianapolis, 51 Ind. 394; Selking v. Jones, 52 Ind. 409.
The judgment is affirmed, with costs.
Petition for a rehearing overruled at the May term, 1877.